Exhibit 10.14(g)

CERTAIN CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT,

MARKED BY [********], HAS BEEN OMITTED AND FILED SEPARATELY

WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24B-2

PROMULGATED UNDER THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

AMENDMENT NO. 6 TO

COLLABORATIVE RESEARCH AND LICENSE AGREEMENT

This Amendment No. 6 to Collaborative Research and License Agreement (this
“Amendment”), effective as of the date of signature of the last Party to sign
below, amends the Collaborative Research and License Agreement entered into as
of December 27, 2005 by and between AstraZeneca AB, a company limited by shares
organized and existing under the laws of Sweden (“AstraZeneca”), and Targacept,
Inc., a Delaware (USA) corporation (“Targacept”), as amended by Amendment No. 1
dated November 10, 2006, Amendment No. 2 effective July 8, 2009, Amendment No. 3
effective April 30, 2010, Amendment No. 4 effective September 28, 2010 and
Amendment No. 5 effective March 5, 2013 (the “Agreement”). Capitalized terms
used herein and not otherwise defined shall have the meanings ascribed to them
in the Agreement.

WHEREAS AstraZeneca and Targacept desire to (a) amend, in accordance with
Section 17.6 of the Agreement, the Agreement to modify the compounds that
constitute Basket Compounds and (b) memorialize the termination of certain
compounds from the Agreement and the agreement of the parties regarding such
compounds after termination.

NOW, THEREFORE, in consideration of the mutual covenants contained herein and
for other good and valuable consideration, AstraZeneca and Targacept, intending
to be legally bound, hereby agree that, as of the effective date of this
Amendment:

1. Section 1.52A of the Agreement is hereby deleted in its entirety and replaced
with the following:

“1.52A “Basket Compound” means each of AZD1446 (TC-6683) [********], in each
case identified by the chemical structure acknowledged by the Parties as such
compound as of the Amendment No. 5 Date, any enantiomer, metabolite or prodrug
of any of the aforementioned compounds, and, in each case, any salt form,
polymorph, crystalline form, hydrate, solvate or formulation thereof.”

2. Except as expressly amended by this Amendment, all of the terms and
conditions of the Agreement shall remain in full force and effect.

3. Termination of Returned Compounds.

(a) With effect on the date of this Amendment, the Agreement shall be terminated
with respect to each of [********], [********], [********], [********],
[********] (collectively, the “Returned Compounds”) pursuant to Section 11.2.3
of the Agreement, notwithstanding any prior written notice from AstraZeneca to
Targacept otherwise required for such termination pursuant to Section 11.2.3 of
the Agreement.



--------------------------------------------------------------------------------

(b) The Parties hereby acknowledge and agree that: (i) as of the effective date
of this Amendment, each Returned Compound shall be deemed to be a Terminated
Compound and a Terminated AZ Compound; and (ii) no Returned Compound and no
metabolite of a Returned Compound shall be, notwithstanding anything in the
Agreement to the contrary, an Additional Compound or Excluded Zone Compound, it
being the intent of Targacept and AstraZeneca that, notwithstanding anything in
the Agreement to the contrary, Targacept and its Affiliates and licensees (and
sublicensees, through multiple tiers) shall have (A) the exclusive and
unrestricted worldwide right to Exploit Returned Compounds, or any of them,
including any salt form, polymorph, crystalline form, prodrug, pharmacologically
active metabolite, hydrate, solvate or formulation thereof, in all respects and
(B) the non-exclusive and unrestricted worldwide right to Exploit
pharmacologically inactive metabolites of Returned Compounds, or any such
metabolite, in all respects; provided that Targacept does not by the foregoing
clause (B) grant to AstraZeneca any such rights.

[remainder of page intentionally left blank]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF AstraZeneca and Targacept have executed this Amendment as of
the respective dates set forth below.

 

TARGACEPT, INC.     ASTRAZENECA AB (publ.) By:  

/s/ Stephen A. Hill

    By:  

/s/ Jan-Olof Jacke

Name:  

Stephen A. Hill

    Name:  

Jan-Olof Jacke

Title:  

Chief Executive Officer

    Title:  

President

Date:  

Feb. 7, 2014

    Date:  

Feb. 6, 2014

 

3